Citation Nr: 1536488	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a lumbar spine disability. 

2. Entitlement to a rating in excess of 20 percent for a right knee disability. 

3. Entitlement to a rating in excess of 10 percent for a left knee disability. 

4. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected disabilities.  

5. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.

This matter is on appeal from a rating decision in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, as well as rating decisions in April 2010 and November 2011 by the RO in St. Petersburg, Florida.  Jurisdiction over the appeal is currently with the RO in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to service connection for an acquired psychiatric disorder and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1. Throughout the course of the appeal, the Veteran's lumbar spine disability has been characterized by pain, lack of endurance and limitation of motion.  Forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

2.  The Veteran's right knee disability is characterized by stiffness, some limitation of motion and a history of a tear to the semilunar cartilage with some locking episodes; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, or instability has not been shown.

3. The Veteran's left knee disability is characterized by stiffness, and slight limitation of motion; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, instability, or injury to the semilunar cartilage has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5242 (2015).  

2.  The criteria for a 10 percent rating, but no more, for the residuals of a right knee injury, status post-surgery with degenerative arthritis, based on limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5256, 5260 (2015). 

3.  The Veteran's previously assigned 20 percent rating for right knee injury residuals based on instability is reduced to 10 percent, subject to the assignment of a separate rating based on injury to the semilunar cartilage.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DC 5257 (2014).

4.  The criteria for a separate 10 percent rating, but no more, for right knee injury residuals based on injury to the semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5258, 5259 (2015).

5.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5256, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  

The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2015 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in April 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the current nature of his service-connected disabilities.    

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine

In April 2011, the Veteran submitted a claim seeking an increased rating for his service-connected lumbar spine degenerative joint disease, which is currently rated at 20 percent under 38 C.F.R. § 4.71a, DC 5242 (addressing degenerative arthritis of the spine).  
Ratings under this diagnostic code are assigned based on the General Rating Formula for Diseases of the Spine or based on incapacitating episodes, whichever results in the higher evaluation.  Under these bases, a rating in excess of 20 percent is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
See 38 C.F.R. § 4.71a, DC 5243 (2015) (all 40 percent).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a.

Based on the evidence of record, a rating in excess of 20 percent is not warranted.  Specifically, at a VA examination in May 2010, the Veteran stated that his back pain was characterized by decreased range of motion, stiffness and spasms.  He also described his pain as sharp and severe that can last for hours.  During flare-ups, he stated that he often stays in bed.  However, upon examination, he exhibited 60 degrees of flexion that was not additionally limited by either pain or repetitive motion.  The presence of a measureable range of motion precludes a finding of ankylosis.  Finally, while the Veteran has stated that he would spend substantial periods of time in bed during flare-ups, there is no evidence that he was prescribed periods of bedrest by a physician.  

At his most recent VA examination in May 2011, the Veteran stated that the left side of his back had begun swelling, making it difficult to stand for long periods of time.  He also described a history of flare-up pain on a weekly basis that lasts 1 to 2 days at a time.  However, upon examination, no gibbus or kyphosis was observed, and his flexion was limited to only 60 degrees, and was not further limited by pain or repetitive motion.  Ankylosis was specifically observed to be absent.  Finally, while the Veteran has complained of being confined to a bed during flare-up pain, there have not been incapacitating episodes for VA purposes.  Therefore, a rating in excess of 20 percent is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his back it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

Next, when evaluating the extent of the Veteran's lumbar spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

In this regard, the Veteran is already in receipt of a 20 percent disability rating for neurological symptoms in left lower extremity under 38 C.F.R. § 4.71a, DC 8520 (2015), which addresses paralysis, neuritis and neuralgia of the sciatic nerve.  The Board agrees that this is the most appropriate diagnostic code.  Under this diagnostic code, a 40 percent rating is warranted when there is incomplete paralysis that is "moderately severe" in nature.  Id.   

Based on the evidence a rating in excess of 20 percent is not warranted for neurological symptoms in the left lower extremity, nor are any other separate compensable ratings warranted.  Specifically, at his VA examination in May 2010, the Veteran complained of radiating pain in the left thigh.  At his VA examination in May 2011, he again complained of pain in the left buttock.  However, he denied any urinary or fecal incontinence.  Moreover, a detailed reflex examination indicated only slightly diminished (1+) reflexes in the lower extremities.  Sensory functioning was abnormal to light touch in the left foot, but was normal otherwise to pinprick and vibration.  Motor strength testing was normal in all extremities.  

In his most recent VA neurological examination in November 2011, the Veteran complained of pain in the left lower extremity, characterized by a burning sensation.  Pain and numbness were observed to a "moderate" level, but was normal otherwise.  
Upon examination, his muscle strength was normal bilaterally with no evidence of muscle atrophy.  Sensory functioning was decreased in the left lower extremity, but was otherwise normal, and his reflexes were normal throughout.  Therefore, as incomplete paralysis in the left lower extremity has not been shown, and since no other neurological symptoms have been show, no compensable ratings are warranted for such symptoms beyond those already assigned.  


Knees

In January 2009, the Veteran submitted a claim seeking an increased rating for his right knee injury residuals, which are currently rated at 20 percent under 38 C.F.R. § 4.71a, DC 5257 (addressing moderate instability of the right knee).  In April 2011, he also submitted a claim seeking an increased rating for his service-connected left knee degenerative joint disease, which is currently rated at 10 percent under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion.  

A claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, VA General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

The Board first addresses whether increased ratings are warranted for either knee based on limitation of motion.  As an initial matter, a separate 10 percent rating is warranted for the Veteran's right knee based on limitation of motion.  Specifically, in cases where a veteran has pain upon motion in a joint, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable."  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In other words, a diagnosis of arthritis is not necessary in order for a compensable rating to be warranted based simply on pain.  Here, the evidence has shown not only evidence of pain in movement, but also X-ray evidence of osteoarthritis in the right knee joint.  Therefore, a 10 percent rating is warranted on this basis.  

However, ratings in excess of 10 percent are not warranted for either knee based on limitation of motion.  In order to warrant a rating in excess of 10 percent based solely on limitation of motion, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2015).

Regarding the left knee, the Veteran stated at a VA examination in May 2010 that it began becoming painful in the past three years, which made it difficult for him to stand more than a few minutes.  However, upon examination, his range of motion included full extension and 130 degrees of flexion, even though some tenderness was observed.  While some pain in motion was observed, it did not result in any additional limitation.  

Next, at a VA examination in May 2011, the Veteran displayed some joint line tenderness and guarding of movement.  However, his range of motion was still characterized by full extension and 105 degrees of flexion.  Although there was pain in range of motion, it did not result in any additional limitation of motion.  

As for his right knee, the Veteran complained of increased pain at a VA examination in August 2009, which he described as "burning."  Upon examination, there was some generalized crepitus and bony osteophytes, but his range of motion was limited by pain to only 90 degrees of flexion and he displayed full extension.  At his VA examination in May 2011, the Veteran complained of pain and swelling that was more prevalent than in the past.  He also complained of episodes of giving way, stiffness and weakness.  He noted experiencing flare-ups approximately once per week that last 1-2 days.  However, he again exhibited full extension, and was limited by pain to only 105 degrees of flexion.  There was no additional limitation of motion after repetitive testing.  

Clearly, given his range of motion at these examinations, ankylosis has not been shown for either knee.  Therefore, since limitation of flexion to 30 degrees, extension to 15 degrees or ankylosis of any sort has not been shown with either knee, a rating in excess of 10 percent is not warranted for either knee on this basis.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this case, while the Veteran complains of pain in his right knee, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  If the Board did not take into consideration his pain, the objective medical evidence would not support the current evaluation, let alone a higher evaluation

Next, the Board considers whether a separate compensable rating is warranted for either knee based on instability or cartilage symptoms or whether a rating in excess of 20 percent is warranted for the right knee based on instability.  In order to warrant separate ratings for these types of disorders, the evidence must show:
* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).
See 38 C.F.R. § 4.71a.

After a review of the evidence, the Board determines that some correction is required regarding the Veteran's right knee disability.  Specifically, when the Veteran was originally granted service connection for a right knee disorder in September 1976, the rating decision makes clear that the disability was residuals of a meniscectomy.  However, the 20 percent rating that was assigned was established under DC 5257 (addressing instability) rather than the more appropriate diagnostic code, DC 5259 (addressing residuals following removal of the semilunar cartilage).  While his rating was reduced to 10 percent in a September 1981 rating decision, effective July 1, 1981, it eventually increased to 20 percent in a September 2000 rating decision, effective September 14, 2000, always under DC 5257.  In the Board's view, the application of DC 5257 instead of DC 5259 was incorrect, considering the original nature of his injury and his current symptoms.  

Specifically, it is clear that the Veteran's current right knee disability is one related to residuals of a torn meniscus, rather than to any instability.  Indeed, at no time has actual instability been shown in the right knee.  On the other hand, the Veteran has complained on multiple occasions of episodes of giving way and locking, both of which are symptoms more typically associated with injuries to the semilunar cartilage.  See, e.g., 38 C.F.R. § 4.71a, DC 5258 (specifically noting "locking" in the rating criteria."  

Since the Veteran's 10 percent rating under DC 5257 has been in effect since 1981, it is preserved and cannot be reduced.  See 38 C.F.R. § 3.951(b) (a disability which has been continuously rated at or above any evaluation of disability for 20 or more years will not be reduced except upon a showing that such rating was based on fraud); Murray v. Shinseki, 24 Vet. App. 420 (2011).  However, this does not apply to the subsequent 20 percent rating, which has been in effect only since 2000.  
Therefore, in order to most accurately evaluate the Veteran's disability, the Board concludes that his knee rating should be recharacterized as a 10 percent rating under DC 5257 and a separate 10 percent rating under DC 5259.  

The Board tangentially notes that, even though his rating under DC 5257 is technically being reduced, the overall rating would not change, as he is being granted a separate 10 percent rating under DC 5259.  Therefore, the procedural requirements normally required for reductions are inapplicable in this case.  See C.F.R. § 3.105(e); See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

The Veteran's right knee disability having been recharacterized, the Board determines increased ratings based on instability or injury to the semilunar cartilage are not warranted.  Specifically, at his VA examinations in August 2009, May 2010 and May 2011, instability of the either was not observed by the examiner.  While the Veteran complained of instability by history on multiple occasions, this does not appear to be consistent with the clinically observed findings.  

Regarding any injury to the meniscus, although the Veteran underwent surgery for a meniscus injury on active duty, there is no indication that he currently experiences a dislocation of the semilunar cartilage.  Indeed, the medical evidence does not indicate any visual meniscus abnormalities in either knee, as X-rays performed in July 2009 did not indicate any such abnormality.  

In conclusion, the Board determines that a separate 10 percent rating is warranted for the Veteran's right knee based on limitation of motion and, while his 20 percent rating under DC 5257 is reduced to 10 percent, a separate 10 percent rating is warranted under DC 5259 in its place.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his knee and lumbar spine disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his knees and lumbar spine according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's knee and spine disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given the extent to which pain and daily functioning is part of the analysis when rating under 38 C.F.R. § 4.71a, only in the most unusual circumstances would there be any symptoms that would not have been covered by the appropriate diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a separate 10 percent rating is warranted for the Veteran's right knee based on limitation of motion and, while his 20 percent rating under DC 5257 is reduced to 10 percent, a separate 10 percent rating is warranted under DC 5259.  Moreover, increased ratings for his lumbar spine or left knee are not warranted.  


ORDER

A rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.  

A 10 percent, but no more, for the residuals of a right knee injury, status post-surgery, with degenerative arthritis, based on limitation of motion is granted, subject to the laws and regulations governing the payment of monetary benefits.  

The Veteran's previously assigned 20 percent rating for right knee injury residuals based on instability is reduced to 10 percent, subject to the assignment of a separate rating based on injury to the semilunar cartilage.  

A separate 10 percent rating, but no more, for right knee injury residuals based on injury to the semilunar cartilage is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for a left knee disability is denied.  


REMAND

Unfortunately, the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability, must be remanded for further development.  Specifically, the Veteran underwent a VA examination in June 2011, where the examiner was asked to provide an opinion as to whether it was at least as likely as not that the Veteran's acquired psychiatric disorder was etiologically related to his service-connected disabilities.  After the examination, the VA examiner diagnosed depression that was "less likely as not related to [the Veteran's] service connected physical disabilities."  However, this bare statement is insufficient for the Board to adjudicate the claim, especially since the Veteran has since submitted a statement from a private psychologist in November 2011 in support of his claim. 

When VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the June 2011 VA examination is incomplete, it is not sufficiently adequate in order for the claim to be considered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, clarification is required.  

As for the Veteran's TDIU claim, the Board is unable to adjudicate this claim until the above development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).
However, at his hearing before the Board in April 2015, the Veteran also stated that he participated in the VA vocational rehabilitation program.  Since such records may be relevant to his claim, they should be acquired.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Tampa, Florida, since September 2011, as well as from any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  If available, all records associated with the Veteran's VA vocational rehabilitation program should be acquired. 

3.  Following completion of the above, return the claims file to the VA psychiatric examiner who examined the Veteran in June 2011.  The examiner should review all new evidence of record, including the statements made by the Veteran as well as by friends and family, and the opinion written by the private psychologist in November 2011.  The examiner is asked to provide an addendum to her previous opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is etiologically related to his service-connected disabilities.  

The requested addendum opinion must be accompanied by thorough reasons and bases for the opinions rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or if the examiner who provided the June 2011 opinion is no longer available.

4.  After the above action is completed, the remaining claims on appeal should be readjudicated.  If the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for an acquired psychiatric disorder and for TDIU, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


